United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2337
                                   ___________

Daniel A. Human,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri
Larry Rowley; Mary Riorden;            *
Joseph Sampson; Homer F. Shrum;        *       [UNPUBLISHED]
S. Harrower; Tim Tallent; Carl L.      *
Ulrich,                                *
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: November 28, 2001

                              Filed: December 6, 2001
                                   ___________

Before McMILLIAN, BRIGHT, and RICHARD S. ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Daniel A. Human, a Missouri inmate, appeals from the final judgment entered
in the District Court1 for the Eastern District of Missouri granting summary judgment
to defendants in his 42 U.S.C. § 1983 action. Human claimed that defendants, all


      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
prison employees, retaliated against him for providing legal assistance to other
inmates by removing him from his law clerk job. For reversal, Human argues that the
summary judgment record shows he did not violate any prison rule by possessing
blank informal resolution request forms--the reason given for the discipline imposed--
and that his removal from his law clerk job deprived other inmates of legal assistance
because reasonable alternative assistance was not made available. For the reasons
discussed below, we affirm the judgment of the district court.

       An inmate has a cause of action under § 1983 for retaliatory discipline when
a prison official files disciplinary charges in retaliation for the inmate’s exercise of
his constitutional rights. See Moore v. Plaster, 266 F.3d 928, 931 (8th Cir. 2001).
Although Human has no constitutional right to be a jailhouse lawyer, see Gassler v.
Rayl, 862 F.2d 706, 708 (8th Cir. 1988), we concluded in a prior appeal that Human
stated a constitutional claim by alleging that defendants removed him from his prison-
created job for doing his job too well, and we remanded for further consideration of
such a claim. See Human v. Rowley, No. 99-1760, 1999 WL 1204488, at *1-2 (8th
Cir. Dec. 3. 1999) (unpublished per curiam). On remand, however, Human failed to
produce evidence from which a jury could find that he was irrationally fired from his
law clerk position for doing a good job. We thus conclude that summary judgment
was appropriate as to this claim. See Moore v. Plaster, 266 F.3d at 931 (standard of
review). We also conclude that the district court properly rejected Human’s access-
to-court claim. See Hamm v. Groose, 15 F.3d 110, 112 (8th Cir. 1994).

      Accordingly, we affirm.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                          -2-